internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si date plr-121930-98 jun - company subsidiary a subsidiary b subsidiary c dear this letter responds to a letter dated date as b and c by your authorized representative well as subsequent correspondence submitted on behalf of company and subsidiaries a requesting various rulings relating to a proposed corporate_reorganization and the subsequent election by subsidiaries a and c to be s_corporations was advised the service declines under sec_4 of revproc_99_3 1999_1_irb_103 reorganization as your authorized representative to rule on the plan of b in accordance with sec_15 e of revproc_99_1 1999_1_irb_6 company's user_fee of dollar_figure we have submitted a request for the refund of plr-121930-98 oe in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely van donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
